Citation Nr: 0321768	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1944.  He died in December 1978 and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision that denied service connection 
for the cause of the veteran's death.  The Board remanded the 
case in May 1999 for further development, and the case was 
returned to the Board in July 2003.  

The appellant was scheduled for a personal hearing before a 
traveling Veterans Law Judge in February 1999; however, she 
failed to appear.  

In a statement dated in December 1995, the appellant raised 
the issue of entitlement to accrued benefits.  This issue has 
not been adjudicated, and is referred to the RO for 
appropriate action.

The Board notes that in the January 2003 and May 2003 
Supplemental Statements of the Case, the RO denied DIC under 
the provisions of 38 U.S.C.A. 1318 (West 2002).  However, the 
record does not show that the appellant has submitted a 
notice of disagreement or substantive appeal with regard to 
this issue.  The issue has also not been certified to the 
Board.  Thus the issue is not currently on appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran died on December [redacted]
, 1978, as the result of 
chronic renal failure due to diabetes mellitus.  

2.  At the time of his death the veteran was service 
connected for psychoneurosis with a 0 percent 
(noncompensable) evaluation.  

3.  None of the conditions listed on the veteran's death 
certificate were shown in service, demonstrated to a 
compensable degree within one year of service, or shown to be 
related to service.  Chronic renal failure and diabetes 
mellitus were first clinically established many years after 
separation from service.  

4.  The veteran's sole noncompensable service-connected 
disability, psychoneurosis, did not contribute substantially 
or materially to cause his death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.326, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  The claims file contains the veteran's service 
medical and VA treatment records.  The appellant has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.  

The record also shows that the appellant has received the 
notice required by the new law and regulations.  The 
appellant and her representative have received rating 
decisions, statements of the case (SOCs), supplemental 
statements of the case (SSOCs).  These documents together 
relate the law and regulations that govern the appellant's 
claims.  These documents list the evidence considered and the 
reasons for the determinations made regarding the claim on 
appeal.  In correspondence dated in April 2003, the appellant 
was specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the appellant and her 
representative were informed of what evidence was needed to 
substantiate the claim, and whether the claimant or the VA 
would be responsible for obtaining the evidence.  


II.  Factual Background

A review of his service medical records reflects that in 
August 1944, the veteran was recommended for a medical 
discharge due to psychoneurosis, mixed type, chronic, severe, 
cause undetermined.  It was noted that his psychiatric 
condition was manifested by a preoccupation with physical 
complaints, head tic, headaches and "tenseness."  No other 
pertinent abnormalities were noted on examination.  

In an August 1944 RO decision, service connection was granted 
for psychoneurosis, mixed type with a 10 percent evaluation.  

On VA examination in October 1947, the diagnoses included 
psychoneurosis, mixed, mostly anxiety, chronic, mild.  No 
abnormalities of the renal or endocrine systems were noted.  

In a November 1947 RO decision, the rating for service-
connected psychoneurosis was reduced to 0 percent 
(noncompensable).  

On VA examination conducted in November 1955, no pertinent 
abnormalities were noted.  

A June 1974 VA examination report reflects diagnoses 
including, diabetes mellitus, uncontrolled; hypertension, and 
mild anorexia.  A history of kidney infection with pyuria and 
transverse backache were also noted.  

An August 1974 rating action determined that entitlement to a 
permanent and total disability rating for pension (non-
service-connected) purposes was warranted.  

A VA hospital discharge summary dated from October 1977 to 
November 1977 shows that the veteran initially presented with 
symptoms of congestive heart failure and uncontrolled 
hypertension.  A history of adult onset diabetes mellitus and 
hypertension was noted.  Discharge diagnoses included chronic 
renal insufficiency with end-stage renal disease; adult onset 
diabetes mellitus; essential hypertension, anemia of chronic 
renal failure.  

A December 1977 VA aid and attendance examination report 
reflects the veteran was scheduled for hemodialysis and 
required a great deal of assistance with activities of daily 
living.  Diagnoses included chronic renal failure; adult 
onset diabetes mellitus; essential hypertension, and anemia 
of chronic renal failure.  

A VA hospital discharge summary of hospitalization in July 
and August 1978 shows that he veteran was a hemodialysis 
patient admitted for frank pus via Foley catheterization.  
The discharge diagnoses included diabetes mellitus; flaccid 
neurogenic bladder; chronic renal failure; suprapubic mass, 
possibly consistent with urachal cyst, and lower 
genitourinary tract infection.  

A December 1978 VA hospital record shows that the veteran was 
admitted from a nursing home after having become unresponsive 
to stimuli.  It was noted that he was eating poorly with 
markedly decreased mental status over the several days prior 
to his admission.  

The report reflected that several days prior to admission, 
the veteran's diabetes became extremely uncontrolled with 
glucose readings up to 1000; however, his electrolytes were 
brought under control such that they were within normal 
limits at the time of his death.  There was no corresponding 
improvement in his mental or general physical status.  It was 
noted that on the day of death, the veteran became 
progressively more hypotensive and hypothermic and expired of 
a cardiopulmonary arrest.  

The final diagnoses were lactic acidosis, disseminated 
intravascular coagulation and encephalopathy of undetermined 
etiology; chronic renal failure on chronic dialysis with 
hypertension; clotted arteriovenous fistula, adult onset 
diabetes mellitus; diabetic retinopathy; peri-rectal abscess; 
peripheral neuropathy; chronic obstructive pulmonary disease, 
and gastrointestinal belled.  No autopsy was performed.  

The veteran's death certificate shows that he died on 
December [redacted]
, 1978.  The immediate cause of death was listed 
as chronic renal failure due to diabetes mellitus.  


III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  As reflected in the terminal hospital 
record report, and the certificate of death, the cause of the 
veteran's death was chronic renal failure, which was caused 
by diabetes mellitus, neither of which is service-connected.  
Further, the veteran's service medical records are entirely 
silent for findings, complaints, or treatment, for any kidney 
disorder or diabetes mellitus.  

At the time of death, the veteran's only service-connected 
disability was psychoneurosis with a noncompensable 
evaluation.  The appellant has asserted that the 
psychoneurosis contributed in some way to the veteran's 
death.  However, the service-connected disability was not 
listed on the death certificate as a contributing or 
underlying cause of the veteran's death.  Nothing in the 
veteran's clinical records indicates that his service-
connected psychoneurosis played a role in either the 
inception or the treatment of diabetes mellitus or chronic 
renal failure.  The Board finds that there is no other 
competent evidence showing a causal connection, or that the 
service-connected psychoneurois was a contributory factor in 
the production of the veteran's death.  

The medical evidence shows that the cause of the veteran's 
death was chronic renal failure due to diabetes mellitus, 
which was first shown many years after service.  There is no 
competent evidence linking these conditions to an incident of 
service, or to a service-connected disability.  

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for the casue of the 
veteran's death is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

